Citation Nr: 1435824	
Decision Date: 08/11/14    Archive Date: 08/20/14

DOCKET NO.  11-26 453	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center in Wichita, Kansas


THE ISSUE

Entitlement to service connection for a right shoulder disability, to include as secondary to service-connected disability.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

K. Neilson, Counsel



INTRODUCTION

The Veteran served on active duty from January 2000 to March 2002.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Wichita, Kansas.  

The instant matter was previously before the Board in March 2014, at which time it was remanded for further development.  Upon completion of the requested development, the agency of original jurisdiction (AOJ) readjudicated and denied the Veteran's claim of service connection for a right shoulder disability via a June 2014 supplemental statement of the case.  The matter was thereafter returned to the Board.


FINDING OF FACT

Chronic right shoulder disability did not have its clinical onset in service and is not otherwise related to active duty or to a service-connected disability; degenerative joint disease of the right shoulder was not exhibited within the first post service year.  


CONCLUSION OF LAW

Chronic right shoulder disability was not incurred or aggravated in service, is not proximately due to or the result of a service-connected disability, and degenerative joint disease of the right shoulder may not be presumed to have been incurred in service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5103, 5103A, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.310 (2013).  



REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Notice and Assistance

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2013), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2013), provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim.  The law also requires VA to notify the claimant and the claimant's representative of any information, and any medical or lay evidence, not previously provided to the Secretary that is necessary to substantiate the claim.  See 38 U.S.C.A. § 5103(a) (West 2002); Quartuccio v. Principi, 16 Vet. App. 183 (2002); 38 C.F.R. § 3.159(b).  As part of the notice, VA is to specifically inform the claimant and the claimant's representative of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant.

The VCAA notice requirements apply to all five elements of a service connection claim.  These are: (1) veteran status; (2) existence of a disability; (3) a connection between a veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The Veteran has not disputed the contents of the VCAA notice in this case.  Further, the Board finds that the Veteran was adequately informed of the information and evidence necessary to substantiate her claim of service-connection for a right shoulder disability on both a direct and a secondary basis, as well as of VA's duty to assist and of his responsibilities in the adjudication of her claim, via letters dated in May and July 2010, which letters the Board finds complies with the requirements of 38 U.S.C.A. § 5103(a) and Dingess, supra.  Thus, the Board finds that the duty-to-notify requirements under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) were satisfied.

Regarding the duty to assist, the Board also finds that VA has fulfilled its obligation to assist the Veteran.  The evidence obtained and/or associated with the claims folder includes the Veteran's service treatment records (STRs), VA examination and opinion reports, and lay statements.  The Veteran has not indicated that there are outstanding available records that VA should have obtained, and the Board is aware of none.  

Further, in October 2010, the Veteran was provided with a VA examination in connection with her service-connection claims.  The examiner reviewed the claims folder and conducted a thorough examination of the Veteran, to include taking x-rays of the right shoulder.  The examiner provided an etiology for the Veteran's degenerative changes of her right shoulder and discussed why her right shoulder disability was not caused by her service-connected left shoulder disability.   An additional opinion was obtained in April 2014.  That clinician also provided a likely etiology for the Veteran's right shoulder disability and addressed specifically the Veteran's theory of aggravation, explaining the medical reasons for why that theory should be rejected.  The Board finds that the VA examination and opinion reports contain sufficient evidence by which to evaluate the Veteran's claim of service connection decided herein and the Board finds that the opinions are supported by an adequate rationale.  Thus, the Board has properly assisted the Veteran by affording her an adequate VA examination.

II.  Analysis

The law provides that service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2013).  In addition, certain chronic diseases, including arthritis, may be presumed to have been incurred during service if the disorder becomes manifest to a compensable degree within one year of separation from active duty.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.307, 3.309 (2013).  Service connection may be granted for any disease diagnosed after discharge when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Generally, establishing service connection requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Hickson v. West, 12 Vet. App. 247, 253 (1999).  Alternatively, for chronic diseases, as defined by regulation, shown in service, the second and third elements of service connection may be established through demonstrating chronicity or continuity of symptomatology in accordance with 38 C.F.R. § 3.303(b).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013) (38 C.F.R. § 3.303(b) only applies to the listed chronic disabilities in 38 C.F.R. § 3.309(a)); Savage v. Gober, 10 Vet. App. 488, 495-96 (1997).  Chronicity is established if the claimant can demonstrate (1) the existence of a chronic disease in service and (2) current or present manifestations of the same disease.  Id. at 495-97. Continuity of symptomatology may be established if it is demonstrated that (1) a condition was "noted" during service; (2) there is post-service evidence of the same symptomatology; and (3) there is medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Id.

A disability may also be found service connected on a secondary basis by demonstrating that the disability is either (1) proximately due to or the result of an already service-connected disease or injury or (2) aggravated by an already service-connected disease or injury.  See Allen v. Brown, 7 Vet. App. 439, 448 (1995); 38 C.F.R. § 3.310 (2013).

Regarding her claimed right shoulder disability, the Veteran reports having injured her right shoulder during the summer of 2000, for which she was treated with pain medication and physical therapy, with some improvement.  She alleges experiencing intermittent pain since that time, but indicates no subsequent treatment.  She further argues that she overcompensates for her service-connected left shoulder disability, which has made her claimed right shoulder disability "profoundly worse."  

A review of the Veteran's STRs shows that in July 2000, she presented to sick call with complaints of pain in her right shoulder.  In August 2001, she presented with complaints of left shoulder pain.  She denied any specific trauma or past history of right shoulder pain.  She was diagnosed as having left shoulder tendonitis and was placed on a temporary profile.  On a January 2002 report of medical history, the Veteran reported having painful joints, to include shoulder, elbow, or wrist.  She indicated the onset of right shoulder pain to have been in November 2001.  The Veteran's upper extremities were clinically evaluated as abnormal at that time and she was noted to have a positive impingement sign on the left side and could not abduct to greater than 90 degrees.  There were no clinical findings with regard to her right shoulder.  

In April 2002, the Veteran filed a claim for VA disability compensation, seeking service connection for shin splints and left shoulder impingement, which claims were granted via a rating action dated in March 2003.  Her claim of service connection for a right shoulder disability was not filed until May 2010.  In support of her claim, the Veteran submitted a statement wherein she alleged that "[s]ervice connected problems are well documented with [her] military records showing right shoulder pain issues while on active duty along with physical profiles."  She also stated that her left shoulder disability required her to overcompensate with the use of her right shoulder.

In October 2010, the Veteran underwent a VA examination in connection with her claim.  X-rays of the right shoulder taken during that examination were interpreted to show minimal degenerative changes at the right acromioclavicular (AC) joint, but an otherwise normal shoulder.  Regarding the degenerative joint disease (DJD) on the right AC joint, the examiner opined that it was not likely related to the service-connected left shoulder impingement.  Rather, the examiner attributed the Veteran's DJD of the right AC joint to the aging process, and her right shoulder pain to the DJD. 

In accordance with the Board's remand instructions, the Veteran's claims folder was again reviewed by a VA clinician in April 2014.  In discussing the evidence of record, the clinician stated that the Veteran's theory of "compensating for her left shoulder with the right shoulder, which makes the right shoulder profoundly worse," has no basis within medical knowledge.  The clinician explained that simply using one joint more often than the other side does not cause a chronic disability.  The clinician also stated that there was indication that the Veteran was required to over use her right shoulder to such a degree as to cause problems, as there was no evidence to suggest extended periods of weight bearing.  In this regard, the clinician pointed out that persons born without legs use both arms to travel and generally do not wear out their shoulders until middle age.  The clinician noted that the findings in each of the Veteran's shoulders is minimal, as demonstrated by the x-ray reports, and opined that her shoulder pain likely would have existed with or without military duty, which pain is concurrent with the degeneration found in her AC joints.  The clinician stated that such problems are widespread across the human population.  He also pointed out that the Veteran had never sustained a trauma to her right shoulder, but rather, appeared to have not been physically prepared for the rigors of physical training in military life.  The clinician further indicated that the degenerative changes shown on x-ray were the result of the aging process and dependent on the Veteran's inherent congenital makeup and genetics, as evidenced by the mild degenerative findings in other areas of her body even though the Veteran was only 46 years old at the time.

In light of the above, there is no basis upon which to establish service connection for a right shoulder disability, as the evidence fails to demonstrate that the Veteran's DJD of the right AC joint is attributable to service or to a service-connected disability.  See Davidson and Allen, both supra; see also Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000) (a prolonged period without medical complaint can be considered, along with other factors, as evidence of whether a disability was incurred in service or whether an injury, if any, resulted in any chronic or persistent disability that still exists currently).  Service connection is also not warranted by virtue of application of 38 C.F.R. § 3.303(b), as the evidence fails to demonstrate the existence of a chronic disease in service or of a continuity of symptomatology.  Nor can it be said that arthritis manifested to a compensable degree within a year of separation from service, as there is no evidence suggestive of arthritis dated within a year of service.  (The one-year presumption for arthritis under 38 C.F.R. §§ 3.307 and 3.309 is therefore not helpful.)

In finding that service connection for a disability of right shoulder is not warranted based on the lack of nexus evidence, the Board is cognizant of the fact that "[l]ay testimony is competent . . . to establish the presence of observable symptomatology and 'may provide sufficient support for a claim of service connection.'"  See Barr v. Nicholson, 21 Vet. App. 303, 307(2007) (quoting Layno v. Brown, 6 Vet. App. 465, 469 (1994)).  Although the Veteran alleges that right shoulder problems are well documented in her service records and that she was placed on a physical profile due to such problems, her actual records prove otherwise.  The Veteran did report right shoulder pain on two occasions in service, but no diagnosis was recorded nor was there any indication of a specific injury.  The records also show that she was placed on a physical profile on account of left shoulder problems.  There is no evidence to support her assertion that she was placed on a profile due to right shoulder symptomatology.  Further, no clinical findings with regard to the right shoulder were documented in January 2002.  Also, while the Veteran filed a claim of service connection for a left shoulder disability in April 2002, she made no mention of right shoulder problems at that time.  When she filed her current claim for compensation in May 2010, she alleged recurrent right shoulder pain since service.  If that were in fact the case, it is not clear to the Board why she did not claim service connection for a right shoulder disability in 2002, when she was aware of the compensation program and reportedly had right shoulder symptoms since service.  The Board finds that the Veteran's credibility in reporting right shoulder pain since service is not reliable.

Two medical professionals have also considered the Veteran's complaints, as well as the evidence of record, and have determined that the DJD of the right AC joint is related to the aging process and congenital makeup of the Veteran.  The April 2014 VA clinician provided support for this finding by pointing out that despite being only 46, the Veteran has degenerative changes in many other parts of her body.  The clinicians also opined that the Veteran's DJD of the right AC joint was not caused or aggravated by her service-connected left shoulder disability.  The Board finds that these opinions are supported by the reasons stated therein, to include there being no basis in medical knowledge to accept the Veteran's theory regarding overcompensation, especially in light of the fact that evidence fails to demonstrate prolonged daily weight bearing on the right shoulder joint.  There is no indication that either VA clinician failed to consider any piece of relevant evidence before providing the requested opinions and the Board can find no reason to discount the medical opinions based on the clinicians' expertise and qualifications as a medical professional.  Although the Veteran believes that she has a current right shoulder disability related to service or a service-connected disability, the etiology of dysfunctions and disorders is generally a medical determination.  See Jandreau v. Nicholson, 492 F.3d 1372, 1374-75 (Fed. Cir. 2007); see also Colantonio v. Shinseki, 606 F.3d 1378, 1382 (Fed.Cir.2010) (recognizing that in some cases lay testimony "falls short" in proving an issue that requires expert medical knowledge).  Here, the Veteran, as a lay person without the appropriate medical training and expertise, is not competent to make such an etiological conclusion, especially in light of the VA clinicians' etiological conclusion to the contrary.  See Jandreau, supra.  

In finding that service connection for a disability of the right shoulder is not warranted based on the lack of evidence linking right shoulder disability to service or to a service-connected disability, the Board has considered the benefit-of-the-doubt doctrine, but finds that the record does not provide an approximate balance of negative and positive evidence on the merits.  The Board is unable to identify a basis for granting service connection in this case.  See 38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49, 53- 56 (1990); 38 C.F.R. § 3.102 (2013).


ORDER

Entitlement to service connection for a right shoulder disability is denied.



____________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


